Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing (441) 294-7385 May 16, 2008 Re: XL Capital Ltd Form 10-K for the fiscal year ended December 31, 2007 Dear Mr. Rosenberg and Mses. Robertson and Vanjoske : This letter is in response to a conversation on May 7, 2008 with Vanessa Robertson of the Securities and Exchange Commission (the Commission ) that discussed comments from the staff (the Staff) of the Commission based on their review of XL Capital Ltds (XL or the Company) response letter (the Response Letter) dated May 2, 2008. The Response Letter was furnished to the Commission in response to your letter, dated April 28, 2008 (the Comment Letter ), setting forth the comments of the Staff of the Commission relating to the Companys Annual Report on Form 10-K for the fiscal year ended
